DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Double Patenting
Claim 189 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 177 because both are directed to a tote of the carbon particles being greater than or equal to 99%. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
Claims 174, 175, 177, 178 and 181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-121422 (“JP’422”).1
	Claims 174, 175 and 178:  At page 5, paragraph 0022, JP’422 illustrates carbon particles of Sample No. 2 having: (1) a surface area of 245 m2/g, which is well within the claimed range of 15 to 300 m2/g; (2) ash content of 0.02%, which is well within the claimed range of less than 0.05%; and (3) a grit of 45 m, which is equivalent to 325 mesh grit, of 0.2x10-3% which is equivalent to 2 ppm and which is well within the claimed range of less than 5 ppm.  
	Claims 177, 181 and 191:  Because of the low ash content and low grit content, it is expected that the tote of the carbon particles is at least 99%.  

Allowable Subject Matter
Claims 176, 179-180, 182-188, and 190-196 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  JP’422 teaches the claimed carbon particles of low ash content and 325 mesh grits as discussed above.  However, JP’422 does not teach any step(s) taken in order to control the residual elements or impurities in the carbon particles.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 10, 2022


    
        
            
        
            
        
            
    

    
        1 Provided by Applicant in the IDS filed August 18, 2022.